Citation Nr: 1343092	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  09-37 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for an umbilical hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing is of record.

When this case was most before the Board in April 2011, it was remanded for further development.  The case is once again before the Board for appellate action.

The record before the Board consists of the Veteran's paper claims files and an electronic record known as Virtual VA.


REMAND

According to a March 2012 Supplemental Statement of the Case, VA outpatient records dated from January 13, 2012, to March 2, 2012, were reviewed and show that the Veteran was treated for his umbilical hernia on multiple occasions.  The most recent VA outpatient records contained in the claims folders or Virtual VA are dated in July 2011.  

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain all available, outstanding records pertinent to the Veteran's claim, to include VA outpatient records for the period since July 2011.  Any records obtained should be associated with the claims folders or the electronic record.  

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time for response before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

